Citation Nr: 1708242	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  12-34 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for temporomandibular joint (TMJ) dysfunction.

2.  Entitlement to increases in the ratings for posttraumatic stress disorder (PTSD) (currently rated 10 percent prior to December 30, 2015, and 50 percent from that date).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from June 1998 to December 2010.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Salt Lake City, Utah Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for TMJ dysfunction and PTSD and assigned 10 percent ratings for each, effective December 5, 2010.  In February 2015, these matters were remanded (by a Veterans Law Judge other than the undersigned); the case is now before the undersigned.  

A January 2016 rating decision subsequently increased the Veteran's rating for PTSD to 50 percent, effective December 30, 2015.  The Veteran has not expressed satisfaction with the ratings assigned for either of the "stages" on appeal.  Therefore, the issue has been characterized to reflect that staged ratings are assigned, and that both remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran's attorney has previously requested extensions of time in which to submit additional evidence. The Board has granted these requests, and the extended period has now expired.  No additional evidence has been received.

The issues of service connection for myofascial pain syndrome associated with TMJ and entitlement to the withholding of attorney fees have been raised by the record in a December 2015 VA TMJ examination and a February 2016 notice of disagreement, respectively, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)).    

The issue of entitlement to an initial evaluation in excess of 10 percent for TMJ dysfunction on an extraschedular basis is REMANDED to the AOJ.  VA will notify the Veteran if action on her part is required.


FINDINGS OF FACT

1.  The Veteran's TMJ dysfunction is manifested by inter-incisal range of 0-36 millimeters (mm) and right and left lateral excursion from 0-8 mm.

2.  Prior to November 13, 2013, the Veteran's PTSD symptoms have been manifested by mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.

3.  From November 13, 2013, the Veteran's PTSD symptoms have been manifested by occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial disability rating in excess of 10 percent for TMJ dysfunction have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.150, Diagnostic Code (Code) 9905 (2016).

2. Prior to November 13, 2013, the criteria for an initial disability rating in excess of 10 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code (Code) 9411 (2016).

3.  From November 13, 2013, the criteria for an initial disability rating of 50 percent disability rating for PTSD have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code (Code) 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  Inasmuch as the September 2012 rating decision on appeal granted service connection and assigned disability ratings and effective dates for the award, statutory notice served its purpose and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A May 2013 statement of the case properly provided notice on the "downstream" issue of entitlement to increased ratings, and readjudicated the matters.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542.  The Veteran  has had ample opportunity to respond/supplement the record.  She has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). 

The Veteran's service treatment records (STRs) are associated with the record, and pertinent VA and private records have been obtained.  The RO arranged for VA dental and psychiatric examinations in July  and August 2010, respectively, and, pursuant to the Board's February 2015 remand, in December 2015. The Board finds the reports of examination adequate for rating purposes as the examiners expressed familiarity with the record/pertinent medical history, and conducted thorough examinations, noting all findings necessary for consideration of the Veteran's claims.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes). VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).  Here, the RO has already staged the ratings for the Veteran's PTSD, but not for the increased rating claim for TMJ dysfunction; the following analysis is therefore undertaken with consideration of the possibility of staged ratings for TMJ dysfunction and further staged ratings for PTSD.

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A.    § 5107; 38 C.F.R. §§ 3.102, 4.3.

TMJ

The Veteran has been assigned a 10 percent rating for a TMJ dysfunction pursuant to 38 C.F.R. § 4.150, Code 9905, for limited motion of the temporomandibular articulation.

Under Code 9905, a 10 percent rating is warranted when the range of lateral excursion is limited from 0 to 4 millimeters or the inter-incisal range is limited to 31 to 40 millimeters; a 20 percent rating is warranted when the inter-incisal range is limited to 21 to 30 millimeters; a 30 percent rating is warranted when the inter-incisal range is limited to 11 to 20 millimeters; and a 40 percent rating is warranted when the inter-incisal range is limited to 0 to 10 millimeters.  Ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.  38 C.F.R. § 4.150, Code 9905, Note.

With respect to disabilities involving the musculoskeletal system, including the jaw, when evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).   

On June 2010 VA dental examination, the Veteran reported jaw pain and popping while chewing.  On examination, oral soft tissues appeared normal with no visible pathology.  Inter-incisal range of motion was measured from 0 to 46 millimeters, and the movement was smooth with no deviation. Lateral excursions were normal in range, with no restriction.  Protrusive movement was also normal and was without discomfort.  Palpation of the TMJ in the muscles of mastication showed slight tenderness in the muscles over the left TMJ; however, no crepitus or popping was present over either TMJ joint.  Imaging showed no bony defects in the maxilla, mandible, or hard palate; the TMJ appeared normal radiographically with no visible joint degradation.  The examiner opined that the Veteran's symptoms were mild and did not significantly limit function.

Pursuant to the Board's February 2015 remand, the RO arranged for a December 2015 VA examination to address the Veteran's contention that her TMJ dysfunction has worsened.  On December 2015 VA TMJ conditions examination, the Veteran stated that her pain and dysfunction have increased since 2010.  She did not give a history of any treatment for TMJ disorder in the intervening time between 2010 and 2015.  However, she did report episodes during which her lower jaw cannot open completely; these episodes are short-lasting and not frequent.  She reported functional loss/impairment because pain limits mandibular range of motion which, in turn, causes avoidance of certain foods.  

Range of motion testing showed right lateral excursion at 8 mm and inter-incisal distance of 36 mm, with left lateral excursion at 8 mm and inter-incisal distance of 34 mm.  There was evidence of pain with chewing and crepitus of the TMJ; pain did not result in or cause functional loss.  The Veteran could perform repetitive use testing with no loss of range of motion, although pain was noted.   The examiner noted that the Veteran pointed to muscles of mastication as the source of some of her discomfort and opined that this suggested a myofascial pain component to the disability.  He further noted that the Veteran's TMJ condition did not impact her ability to work.

The Board notes that the only medical evidence of record are the  June 2010 and December 2015 VA examinations.  Specifically, there is no evidence to suggest, and the Veteran has not alleged, that she received any treatment, either VA or private, for her service-connected TMJ dysfunction.  Although the Veteran's attorney has requested, and been granted, 90-day extensions to submit additional evidence, no new evidence has been received.

The Board further notes that, at the time of the June 2010 VA examination, a compensable rating under Code 9905 was not warranted based on the Veteran's inter-incisal range of motion of 46 mm.  Instead, a 10 percent evaluation was granted under 38 C.F.R. § 4.59 as the evidence noted a painful/tender jaw.  

The Board finds that, even taking into account the Veteran's complaints of pain and popping on movement, the schedular criteria for an evaluation in excess of 10 percent for TMJ dysfunction have not been met.  The inter-incisal range of motion at the Veteran's VA examinations has never been limited to 30 mm, even taking into account her complaints of pain.  There is no other medical evidence to the contrary.  Thus, the Board finds that the criteria for a rating in excess of 10 percent for TMJ dysfunction under Code 9905 have not been met.
      
PTSD

The present appeal involves the Veteran's claim that the severity of her service-connected PTSD warrants a rating in excess of 10 percent prior to December 30, 2015, and in excess of 50 percent from that date.   

Legal Criteria

PTSD is rated under the General Rating Formula for Mental Disorders.  A 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Code 9411.  A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  This may be due to symptoms such as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and/or mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity.  This may be due to symptoms such as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment, with deficiencies in most areas (such as work, school, family relations, judgment, thinking, or mood).  This may be due to symptoms such as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and social impairment.  This may be due to symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (ADLs) (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

The list of symptoms in the General Formula is not intended to constitute an exhaustive list, but provides examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Furthermore, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment (as opposed to occupational impairment), but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  GAF scores included in the record are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The DSM-5 contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation because ratings of current functioning will generally reflect the need for treatment or care.  The Board notes that while GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.

The Veteran has been assigned GAF scores of 50 and 65 for her PTSD during the applicable time frame.  Scores ranging from 41 through 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 61 to 70 indicate some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well with some meaningful interpersonal relationships.
Factual Background

On August 2010 VA mental disorders examination, the Veteran reported that she did not have any training for the emotional impact of the situations she would be exposed to as a photographer for the military, and stated that the emotional intensity of the situations she faced could be quite high.  She further reported that certain sounds or smells generated emotional and physical distress.  At the time of the examination, she was married for eight years to another airman and they were both in the process of discharging from the military.  She stated that most of her friendships were military but that she was looking forward to getting away from that environment and making non-military friends.  She further stated that she had let most of her hobbies go, but reported that this was due to graduate school, working, and being a new parent.  She denied any history of suicide attempts or violence/assaultiveness.

On psychological examination, the Veteran appeared clean and casually dressed.  She was cooperative, friendly, and attentive, although mildly restless in her chair and bouncing her foot.  Her speech was unremarkable, her affect appropriate, and her mood anxious.  She was oriented to person, time, and place, and her attention was intact.  Recent, remote, and immediate memory were normal.  Her thought process and content were both remarkable, her intelligence was above average, and she had good insight.  She denied delusions, hallucinations, inappropriate behavior, panic attacks, and homicidal or suicidal thoughts. She had good impulse control and denied any episodes of violence.

The Veteran reported sleep impairment a few times a week and reported that, even when she does sleep, she does not feel rested.  She stated that this fatigue also interferes with her concentration. She tells people to say her name if it looks like she is not paying attention.  She also carries her phone with her all the time to make notes as things come to mind so she will not forget and uses bright colored pieces of paper to remind herself of things. She reported she has no sex drive.  She reported problems with ADLs in that she experiences fatigue while driving and withdrawal from some recreational activities.  Her emotional numbing and distancing from loved ones led her to seek counseling.

The examiner diagnosed mild PTSD and assigned a GAF score of 65, noting that the Veteran is bothered by intrusive thoughts and images with associated emotional and physical distress, especially when triggered by certain objects, sounds, or smells.  Her avoidance of certain situations and conversations to minimize activation of her symptoms has led to withdrawal from some activities and social events.  He opined that her symptoms have caused subjective distress and effort spent on finding ways to compensate, and that her functioning on the job and at home is mildly affected, but generally good.  During times of significant stress, her insomnia worsens and her mood becomes agitated/irritable.  Her usual motivation and drive to perform declines, which further increases her sense of pressure because she is not keeping up with tasks in her usual manner.  The examiner noted that the Veteran was bright, focused, hard-working, outgoing, and resilient, and that she showed good judgment and common sense.  While her exposure to death and trauma through her own and her husband's service decreased her enjoyment and pleasures in life somewhat, the examiner noted that the Veteran remained hopeful about her upcoming transition to civilian life.  

During a November 2013 private examination, the Veteran reported that her husband of 11 years was her primary source of emotional and functional support and that he knew how to help when she had bad days.  She further reported that she was sociable with her family on some days, but was reserved on other days.  She denied any current individual therapy or psychiatric medications, but endorsed a history of PTSD, with symptoms including insomnia, social withdrawal, hypervigilance, and difficulty concentrating.  She became irritable and agitated with others, especially her family, when under stress or experiencing PTSD symptoms.  She denied any current or past alcohol or drug abuse and reported no related inpatient or outpatient treatment.

On examination, symptoms were noted as depressed mood, anxiety, chronic sleep impairment, mild memory loss, impairment of short and long term memory, and intermittent ability to perform ADLs.  Her attention was normal and concentration and memory were average.  Her speech flow was normal and her thought content was appropriate for the circumstances. Her organization of thought was goal directed and she denied any perceptual disturbances or delusions.  Her fund of knowledge and intellectual abilities appeared to be above average and her judgment was good.  She endorsed and demonstrated persistent and significant symptoms of PTSD because she appeared vigilant when speaking with the examiner and cautious of the important interaction during the interview.  She further endorsed emotional numbing and a decreased level of daily functioning when under stress.  She denied suspiciousness, panic attacks, flattened affect, impaired judgment, inability to establish and maintain effective relationships, suicidal ideation, obsessional rituals, impaired impulse control, and neglect of personal appearance and hygiene, among other symptoms.

The private psychologist diagnosed PTSD and assigned a GAF score of 50, noting that the severity of the Veteran's symptom complex related back to her original date of claim and discharge from service because the Veteran reported near-continuous PTSD symptoms since service.  The psychologist further opined that the Veteran could not sustain the stress from a competitive work environment and could not be expected to engage in gainful activity secondary to her severe level of PTSD impairment.  The examiner opined that the Veteran's PTSD caused clinically significant distress or impairment in her social functioning and ADLs.

In January 2014, an adjunct professor at the university where the Veteran was teaching submitted a statement in support of the Veteran's claim.  In it, she stated that she has been supporting the Veteran in her educational endeavors for over a year after the Veteran expressed the need for support and assistance in managing her schoolwork and time to successfully navigate through the doctoral program.  This colleague reported that she and the Veteran communicate every Monday to discuss assignment expectations and to develop a timeline for completing required coursework for the week.  She noted that the Veteran's time management skills improved remarkably and the Veteran demonstrated increased personal confidence in completing assignments within the required time frames. 

Pursuant to the Board's February 2015 remand, the RO arranged for a VA PTSD examination in December 2015.  During the examination, the Veteran reported that she and her husband were in the process of making friends after relocating to California.  She obtained a doctorate degree in 2012 and was teaching at a local university.  She denied seeking any treatment for her PTSD but thought she should do so because she felt distant from other people.  She also planned to seek treatment for low frequency of marital sex.

On examination, irritable behavior and angry outbursts, hypervigilance, problems concentrating, and sleep disturbance were noted.  Additional symptoms included depressed mood, anxiety, suspiciousness, and difficulty in establishing and maintaining effective work and social relationships.   The examiner noted that the Veteran experienced occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.

Analysis

Turning to application of the applicable rating criteria, the Board finds that the preponderance of the evidence weighs against finding that the Veteran is entitled to a rating in excess of 10 percent prior to November 13, 2013.  On August 2010 VA examination, the Veteran denied any psychiatric treatment (except for what she received during service regarding her reports of sleep impairment) and the examiner noted that the Veteran was bright, focused, hard-working, outgoing, and resilient, and that she showed good judgment and common sense.  While acknowledging her decreased enjoyment and pleasures in life, she remained hopeful about her transition to civilian life.  Overall, while her symptoms caused subjective distress, her functioning on the job and at home was only mildly affected, but generally good.  Further, the examiner only noted increased insomnia and agitated mood during times of significant stress.  Based on the foregoing, the Board finds that these symptoms represent only occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks during periods of significant stress.  A rating in excess of 10 percent is not warranted because there is no evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.
From November 13, 2013, however, the Board finds that a rating of 50 percent for PTSD is warranted.  On November 13, 2013, private examination, the Veteran reported intermittent inability to keep up and stay focused and periods of coping poorly with stress.  She described persistent PTSD symptoms including insomnia, social withdrawal, hypervigilance, and difficulty concentrating, and additional symptoms of social numbing, depressed mood, anxiety, mild memory loss, impairment of short and long term memory, and intermittent ability to perform ADLs were also noted.  Further, the examiner noted clinically significant distress and impairment in the Veteran's social functioning and ADLs and assigned a GAF score of 50, reflecting serious symptoms.  Consequently, the Board finds that these symptoms cause occupational and social impairment with reduced reliability and productivity.

Th Board acknowledges the November 2013 private examiner's statement that the severity of the Veteran's symptom complex relates back to her discharge from service because she has had near-continuous PTSD symptoms since service.  The Board finds, however, that the results of the August 2010 VA examination are more probative because they are contemporaneous to that period and therefore based on a more accurate factual premise, i.e., the PTSD symptoms reported by the Veteran at the time of examination, as opposed to three years later.  See Struck v. Brown, 9 Vet. App. 145 (1996) (discussing how contemporaneous medical findings may be given more probative weight than contrary evidence offered years after the fact). 

The Board observes that a higher rating is not warranted because the Veteran's PTSD does not more nearly approximate the criteria for a 70 or 100 percent rating.  In fact, examination reports show that she consistently denied symptoms as severe as (for example) hallucinations and thoughts of homicidal and suicidal ideation.  Further, the evidence shows that the Veteran is able to establish and maintain effective relationships with family and coworkers (albeit with some difficulty at some times).  In fact, the January 2014 statement submitted in support of her claim confirms that, although the Veteran needed support to obtain her doctorate degree, she also had a close relationship with a colleague and was able to work with that person to obtain the support she needed to timely and successfully complete assignments.  There is no evidence to support the conclusion that the Veteran exhibits deficiencies in most areas or is totally occupationally and socially impaired.  For example, during the period on appeal, she has consistently been able to attend to basic personal appearance and hygiene, and has consistently denied symptoms as severe as (for example) suicidal or homicidal ideation, obsessional rituals, panic attacks, impaired impulse control, delusions, hallucinations, or an inability to perform ADLs.  In light of the above evidence, the Board finds that at no time during the appeal period does the Veteran's impairment more closely approximate the criteria for a 70 percent (or higher) rating.

The Board has also considered whether referral for extraschedular consideration is indicated.  There is no objective evidence, or allegation, suggesting that the disability picture presented by the Veteran's PTSD is exceptional or that schedular criteria are inadequate (the symptoms and impairment reported and shown are all encompassed by the schedular criteria for the ratings assigned).  See 38 C.F.R.        § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  Consequently, referral for extraschedular consideration is not warranted.

Finally, the evidence of record does not suggest (and the Veteran has not alleged) that she is unemployable due to her PTSD.  In fact, despite the November 2013 private examiner's statement that the Veteran cannot sustain the stress from a competitive work environment and cannot be expected to engage in gainful activity, the record shows that the Veteran was able to earn a doctorate degree and is currently teaching at a local university.  Hence, the matter of entitlement to a total rating based on individual unemployability is not raised in the context of this claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board notes that this decision does not leave the Veteran without recourse.  If her service-connected PTSD should worsen in the future, she is free to file a new claim for an increased rating. 





ORDER

Entitlement to an initial rating in excess of 10 percent for TMJ dysfunction is denied.

Prior to November 13, 2013, an initial rating in excess of 10 percent for PTSD is denied.  From that date, an initial rating of 50 percent (but no higher) is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

As noted above, on physical examination in December 2015, the Veteran maintained an inter-incisal distance of 36 mm on the right TMJ and 34 mm on the left TMJ.  However, crepitus and clicking were noted on examination.  The Veteran also reported episodes during which her lower jaw cannot open completely.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the rating schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27.  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance; nevertheless it would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun, 22 Vet. App. at 115; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptoms of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the rating schedule reasonably describe the Veteran's disability level and symptoms, then the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is adequate, and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (when service- connected disability affects employment "in ways not contemplated by the rating schedule[,]" § 3.321(b)(1) is applicable).

In this case, the Board finds that the schedular rating available under the provisions of 38 C.F.R. § 4.150, Code 9905, may be inadequate because the criteria do not adequately address the Veteran's crepitus and clicking.  Specifically, consideration of limitation of motion under the rating schedule does not address these symptoms. 

The Board cannot assign an extraschedular rating in the first instance.  38 C.F.R.    § 3.321(b).  Referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the assignment of an extraschedular rating is warranted for the Veteran's service-connected TMJ dysfunction.  As such, a remand is necessary.

Accordingly, the case is REMANDED for the following:

1.  The issue of whether an extraschedular rating for TMJ dysfunction must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for initial adjudication.  As required by recent case law, the resulting decision MUST include (1) a statement of reasons for the decision and (2) a summary of the evidence considered.   Kuppamala v. McDonald, 27 Vet. App. 447, 456 (2015); see 38 U.S.C. § 5104.

2. Thereafter, the AOJ should then review the record and re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental SOC and afford the Veteran and her attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


